I117th CONGRESS1st SessionH. R. 5130IN THE HOUSE OF REPRESENTATIVESAugust 31, 2021Mr. Brown introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo direct the Secretary of Defense to establish a research consortium of institutions of higher education to study irregular warfare and the responses to irregular threats.1.Short titleThis Act may be cited as the Consortium To Study Irregular Warfare Act of 2021.2.Consortium to study irregular warfare(a)EstablishmentThe Secretary of Defense, acting through the Under Secretary of Defense for Research and Engineering, shall establish a research consortium of institutions of higher education to study irregular warfare and the responses to irregular threats.(b)PurposesThe purposes of the consortium under subsection (a) are as follows:(1)To shape the formulation and application of policy through the conduct of research and analysis regarding irregular warfare.(2)To maintain open-source databases on issues relevant to understanding terrorism, irregular threats, and social and environmental change.(3)To serve as a repository for datasets regarding research on security, social change, and irregular threats developed by institutions of higher education that receive Federal funding.(4)To support basic research in social science on emerging threats and stability dynamics relevant to irregular threat problem sets.(5)To transition promising basic research—(A)to higher stages of research and development; and(B)into operational capabilities, as appropriate, by supporting applied research and developing tools to counter irregular threats.(6)To facilitate the collaboration of research centers of excellence relating to irregular threats to better distribute expertise to specific issues and scenarios regarding such threats.(7)To enhance educational outreach and teaching at professional military education schools to improve—(A)the understanding of irregular threats; and(B)the integration of data-based responses to such threats.(8)To support classified research when necessary in appropriately controlled physical spaces.(c)CoordinationThe Under Secretary of Defense for Research and Engineering shall coordinate activities conducted under this section with the Commander of the United States Special Operations Command.(d)PartnershipsThe Under Secretary of Defense for Research and Engineering shall encourage partnerships between the consortium and university-affiliated research centers and other research institutions.